 


109 HRES 519 IH: Recognizing and saluting the Carolinas Independent Automobile Dealers Association.
U.S. House of Representatives
2005-10-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. RES. 519 
IN THE HOUSE OF REPRESENTATIVES 
 
October 27, 2005 
Mr. Wilson of South Carolina submitted the following resolution; which was referred to the Committee on Energy and Commerce
 
RESOLUTION 
Recognizing and saluting the Carolinas Independent Automobile Dealers Association. 
 
Whereas the Carolinas Independent Automobile Dealers Association was founded in 1955 by a small group of businesspeople with a shared interest in supporting and uniting independent automobile dealers throughout North and South Carolina; 
Whereas the Carolinas Independent Automobile Dealers Association has approximately 2,500 members and is the largest association within the National Independent Automobile Dealers Association in the Nation; 
Whereas the Carolinas Independent Automobile Dealers Association encourages its members to abide by a published code of ethics, and to actively serve the best interests of the people of North and South Carolina; 
Whereas the National Independent Automobile Dealers Association has elected 4 distinguished presidents from the membership of the Carolinas Independent Automobile Dealers Association; 
Whereas the current president of the National Independent Automobile Dealers Association, the first female president of the association, is a member of the Carolinas Independent Automobile Dealers Association; and 
Whereas the Carolinas Independent Automobile Dealers Association, headquartered in Harrisburg, North Carolina, is committed to community service on behalf of the people of Cabarrus County, and all of North and South Carolina: Now, therefore, be it 
 
That the House of Representatives— 
(1)recognizes the Carolinas Independent Automobile Dealers Association on the 50th anniversary of the association; and 
(2)salutes the Carolinas Independent Automobile Dealers Association for providing outstanding service to the people of North and South Carolina. 
 
